                                                                    United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                  IN THE UNITED STATES DISTRICT COURT                      June 24, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                   Nathan Ochsner, Clerk
                            HOUSTON DIVISION


BRANDON DESHAWN WILLIAMS,             §
TDCJ #2093067,                        §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §           CIVIL ACTION NO. H-20-3229
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                  Respondent.         §




                       MEMORANDUM OPINION AND ORDER



     Brandon Deshawn Williams (TDCJ #2093067) has filed a Petition
for a   Writ    of   Habeas Corpus        By a    Person   in   State     Custody
("Petition") (Docket Entry No. 1) chall'enging a conviction entered
against him in Harris County, Texas.             Pending before the court is
Respondent's Motion for Summary Judgment with Brief in Support
("Respondent's MSJ 11 )    (Docket Entry No.         8),   arguing that the
Petition   is    barred    by   the   governing       one-year    statute            of
limitations.     Williams has replied with Petitioner['s] Motion for
Summary Judgment with Brief in Support ("Petitioner's MSJ") (Docket
Entry No. 10).       After considering the pleadings, the state court
records, and the applicable law, the court will grant Respondent's
MSJ and will dismiss this action for the reasons explained below.
                                       I.     Background

        A Harris County grand jury returned an indictment against
Williams in Cause No. 1478986, charging him with aggravated robbery
with a deadly weapon -- namely, a firearm. 1                  The victim identified
Williams at trial as the man who robbed him at gunpoint. 2                      A jury
in the 262nd District Court for Harris County found Williams guilty
as charged and sentenced him to 27 years in prison. 3                      Consistent
with the jury's verdict, the trial court entered a judgment of
conviction and imposed sentence on September 30, 2016. 4
        On direct appeal Williams argued that the trial court erred by
admitting evidence of an extraneous offense. 5 The court of appeals
rejected          that      argument    and    affirmed     the    conviction   in   an

unpublished opinion.                    Williams v. State, No. 01-16-00794-CR,
2018 WL 3384549, at *5 (Tex. App. - Houston [1st Dist.] July 12,

2018,        no    pet.) . 6     Williams       did   not   file    a   Petition     for
Discretionary Review              { "PDR")    with the Texas Court of Criminal


      Indictment, Cause No. 1478986, Docket Entry No. 9-15, p. 64.
        1

For purposes of identification, all page numbers refer to the
pagination imprinted at the top of the page by the court's
Electronic Case Filing ("ECF") system.
        2
            Court Reporter's Record, vol. 6, pp. 103-18.
                  at 165.
        4
            Judgmerit of Conviction by Jury, Docket Entry No. 9-15, p. 74.
        5
            Brief of Appellant, Docket Entry No. 9-12, p. 6.
      Memorandum Opinion of the Court of Appeal for the First
        6

District of Texas, Docket Entry No. 9�14, p. 11.
                                               -2-
Appeal.    The deadline for filing a PR was Monday, August 13, 2018.

See Tex. R. App. P. 4.1, 68(a).
      On January 26, 2020, Williams executed an Application for a
Writ of Habeas Corpus Seeking Relief from Final Felony Conviction
Under Code of Criminal Procedure, Art           11.07 ( "State Habeas
Applicationu ), which was filed with the trial court on February 5,
2020. 7   In three separate grounds for re      Williams alleged that
his conviction violated the United States Constitution because it

was entered without jurisdiction. 8     In a fourth ground for relief
Williams alleged that he was denied the right "to confront and
cross-examine" witnesses in violation of the Sixth Amendment.9 The
state habeas corpus court found that Williams failed to provide
facts or evidentiary support for his claims and recommended that
relief be denied. 10   The Texas Court of Criminal Appeals agreed and


      State Habeas Application, Docket Entry No. 9-15, pp. 5-21.
      7

The petitioner's pro se submissions are ordinarily treated as filed
on the date he placed them in the prison mail system under the
prison mailbox rule, which also applies to post-conviction
proceedings in Texas.      Richards v. Thaler, 710 F.3d 573, 578-79
(5th Cir. 2013). Williams does not indicate when he placed his
State Habeas Application in the prison mail system.          Absent
information from the petitioner about when he placed his pleadings
in the prison mail system, the court treats the date that his
pleadings were received as the filing date. See United States v.
Duran, 934 F.3d 407, 412 (5th Cir. 2019) (placing the burden on the
pro� prisoner to show when his pleading was tendered to prison
officials for delivery to the court).
      State Habeas Application, Docket Entry No. 9-15, pp. 10 12
      8

and 14.
           at 16.
     10State' s Proposed Findings of Fact, Conclusions of Law and
Order, Docket Entry No. 9-15, pp. 45-47.
                                  -3-
denied relief without a written order on April 29, 2020, based on

the state habeas corpus court's findings and its own independent
review of the record.11
      On September 15, 2020, the court received an undated federal
habeas corpus Petition from Williams, which was delivered by
certified mail.12        Williams contends for the first time that he is
entitled to relief because the jury that convicted him did not
include any African-Americans. 13        Williams contends further that he
was denied due process because his judgment was not entered by a

court of law with competent jurisdiction to adjudicate the charges
against him and that he was also denied the right to cross-examine
his accuser.14 The respondent argues that the Petition must be
dismissed because it is untimely and barred by the governing one­
year statute of limitations on federal habeas corpus review. 15
Williams argues that he is entitled to relief and that Respondent
is   not     entitled    to   summary   judgment   because   his   underlying
conviction is void for lack of jurisdiction.16



     11Action Taken on Application No. WR-91,163-01, Docket Entry
No. 9-16, p. 1.
      Petition, Docket Entry No. 1, pp. 1, 14-17. Because Williams
      12

provides no information about when he placed these pleadings in the
prison mail system, the court treats the Petition as filed on the
date it was received. See Duran, 934 F.3d at 412.
      13
           Petition, Docket Entry No. 1, p. 6.
      14
           Id. at 6-7.
      15
           Respondent's MSJ, Docket Entry No. 8, pp. 4-9.
      16
           Petitioner's MSJ, Docket Entry No. 10, pp. 1-9.
                                        -4-
                                II.   Discussion

A.    The One-Year Statute of Limitations

      According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

Williams'     Petition is subject to a one-year limitations period

found in 28 U.S.C. § 2244(d), which runs from the latest of -

      (A)     the date on which the judgment became final by the
              conclusion of direct review or the expiration of
              the time for seeking such review;

      (B)     the date on which the impediment to filing an
              application created by State action in violation of
              the Constitution or laws of the United States is
              removed, if the applicant was prevented from filing
              by such State action;

      (C)     the date on which the constitutional right asserted
              was initially recognized by the Supreme Court, if
              the right has been newly recognized by the Supreme
              Court and made retroactively applicable to cases on
              collateral review; or

      (D)     the date on which the factual predicate of the
              claim   or  claims  presented   could   have  been
              discovered through the exercise of due diligence.

28 U.S.C.     §   2244(d)(1).

      Williams does not dispute that the challenged judgment in

Harris County Cause No. 1478986 became final on August 13, 2018,

thirty days after the intermediate court of appeals affirmed the

conviction on July 12, 2018, when his time to file a petition for

discretionary review with the Texas Court of Criminal Appeals

expired. 17       See Gonzalez v. Thaler, 132 S. Ct. 641, 653-54 (2012)


      See Respondent's MSJ, Docket Entry No. 8, p. 5 (calculating
      17

the date of finality to fall on Monday August 13, 2018).

                                       -5-
(a judgment becomes final for purposes of 28 U.S.C. § 2244(d)(1)(A)

"when the time for pursuing direct review in [the Supreme] Court,
or in state court,        expires").          That date triggered the AEDPA
statute of limitations under § 2244(d)(1)(A), which expired one

year later on August 13, 2019.                The federal Petition filed by
Williams on September 15, 2020, is late by more than a year and is
therefore barred by the statute of limitations unless a statutory
or equitable exception applies.


B.      Williams Is Not Entitled to Statutory or Equitable Tolling

        Under   28   U.S.C.    §   2244(d)(2),    the   time    during which a
"properly filed application for State post-conviction or other
collateral      review"   is       pending    shall   not   count   toward   the
limitations period on federal habeas review.                   The State Habeas
Application, which was executed by Williams on January 26, 2020,
and denied by the Texas Court of Criminal Appeals on April 29,
2020, does not afford any tolling under § 2244(d)(2) because he
filed it after the statute of limitations expired on August 13,
2019.     See Richards, 710 F.3d at 576 ("Where the applicant files
his or her state post-conviction petition after the time for filing
a § 2254 application has lapsed,               the state petition does not
operate to toll the one-year limitations period.") (citing Scott v.
Johnson, 227 F.3d 260, 263 (5th Cir. 2000)).
        Williams has not demonstrated that there is any other basis to
toll the limitations period.             He does not assert that he was
subject to state action that impeded him fro� filing his Petition
                                        -6-
in a timely manner.       See 28 U.S.C. § 2244(d)(1)(B).              None of his

claims are based on a constitutional right that has been newly

recognized by the Supreme Court and made retroactive to cases on

collateral review.       See 28 U.S.C.    §   2244(d)(1)(C).    Moreover, none

of his claims raise a constitutional issue that is based on a new

"factual predicate" that could not have been discovered previously

if the petitioner had acted with due diligence.                  See 28 U.S.C.

§   2244(d)(1)(D).

       Equitable tolling is available at the court's discretion where

a petitioner demonstrates (1) that he pursued federal review with

due diligence and (2) that "'some extraordinary circumstance stood

in his way' and prevented timely filing."             Holland v. Florida, 130

S. Ct. 2549, 2562 (2010) (quoting Pace v. DiGuglielmo, 125 S. Ct.

1807, 1814 (2005)).       Williams has offered no explanation for his

delay.     Although he represents himself,             it is settled that a

prisoner's pro se status, incarceration, and ignorance of the law

do not excuse his failure to file a timely petition and are not

grounds for equitable tolling.           See Felder v. Johnson, 204 F.3d

168, 171-72 (5th Cir. 2000); see also Cousin v. Lensing, 310 F.3d

843, 849 (5th Cir. 2002) (noting that a petitioner's ignorance or

mistake is insufficient to warrant equitable tolling).                      Because

Williams fails to establish that any exception to the AEDPA statute

of limitations applies, the Respondent's MSJ will be granted, and

the Petition      will   be   dismissed       as   untimely   under    28   U.S.C.

§   2244(d)(1).

                                    -7-
                 III.        Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                 A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C.       §    2253 (c) (2),   which requires a petitioner to

demonstrate   "' that reasonable jurists would find the district

court's    assessment of the constitutional claims            debatable or

wrong.'"    Tennard v. Dretke, 124 S. Ct. 2562, 2569 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).           Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."            Slack, 120

S. Ct . at 1604.     Because this court concludes that jurists of

reason would not debate whether any procedural ruling in this case

was correct, a certificate of appealability will not issue.


                            IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.     Respondent's Motion for Summary Judgment           (Docket
            Entry No. 8) is GRANTED.

     2.     Petitioner['s] Motion for Summary Judgment (Docket
            Entry No. 10) is DENIED.


                                        -8-
     3.   The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by Brandon Deshawn
          Williams (Docket Entry No. 1) is DISMISSED WITH
          PREJUDICE.

    4.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the parties.

    SIGNED at Houston, Texas, on this the 24th day of June, 2021.




                              SENIOR UNITED STATES DISTRICT JUDGE




                               -9-
